       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 1 of 13



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     Ruben Peña (Bar No. 328106)
3
     150 Post Street, Suite 520
4    San Francisco, CA 94108
     Telephone: (415) 955-1155
5    Facsimile: (415) 955-1158
     karl@KRInternetLaw.com
6    jeff@KRInternetLaw.com
     ruben@KRInternetLaw.com
7

8    Attorneys for Plaintiff Peter Todd

9

10   Ben Rosenfeld (SBN 203845)
     ben.rosenfeld@comcast.net
11
     ATTORNEY AT LAW
12   3330 Geary Blvd., 3rd Floor East
     San Francisco, CA 94118
13   Tel: (415) 285-8091
14   Fax: (415) 285-8092

15   Attorney for Defendant Isis Agora Lovecruft
16
                                 UNITED STATES DISTRICT COURT
17
                                NORTHERN DISTRICT OF CALIFORNIA
18                                     OAKLAND DIVISION

19
     PETER TODD, an individual,                    Case No. 4:19-cv-01751-DMR
20
                   Plaintiff,
21                                                 SUBSEQUENT JOINT CASE
            v.                                     MANAGEMENT STATEMENT &
22                                                 [PROPOSED] ORDER
23   ISIS AGORA LOVECRUFT, an
     individual,                                   Date:         March 4, 2020
24                                                 Time:         1:30 p.m.
                   Defendant.                      Courtroom:    4, 3rd Floor
25                                                 Judge:        The Hon. Donna M. Ryu
26

27

28
     Case No. 4:19-cv-01751-DMR                          SUPP. JOINT CASE MANAGEMENT
                                                         STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 2 of 13



1           Plaintiff Peter Todd (“Todd”) and Defendant Isis Agora Lovecruft (“Lovecruft”)
2    jointly submit this Subsequent Joint Case Management Statement and Proposed Order
3    pursuant to the Standing Order for All Judges of the Northern District of California dated
4    July 1, 2011 and Local Civil Rules 16-9 and 16-10.
5

6    1. Jurisdiction & Service
7    The basis for the court’s subject matter jurisdiction over plaintiff’s claims and defendant’s
8    counterclaims, whether any issues exist regarding personal jurisdiction or venue, whether
9    any parties remain to be served, and, if any parties remain to be served, a proposed
10   deadline for service.
11          Subject Matter Jurisdiction: Todd has alleged that this Court has subject matter
12   jurisdiction over this action pursuant to 28 U.S.C. §1332 because Todd is a citizen of
13   Canada; Lovecruft is a citizen of California; and Todd has pled that the matter in
14   controversy exceeds the sum or value of $75,000, exclusive of interest and costs.
15   Lovecruft has not challenged the Court’s jurisdiction, but continues to reserve all
16   challenges to diversity jurisdiction.
17          Personal Jurisdiction & Venue: Todd has alleged that this Court has personal
18   jurisdiction over Defendant, because Defendant resides in California and has substantial,
19   continuous, and systematic contacts with California. Lovecruft has not challenged the
20   Court’s personal jurisdiction over them but continues to reserve all objections to personal
21   jurisdiction.
22          Service: No parties remain to be served.
23

24   2. Facts
25   A brief chronology of the facts and a statement of the principal factual issues in dispute.
26          Todd has alleged that Lovecruft defamed Todd in violation of California law when
27   Lovecruft published four tweets accusing Todd of, among other things, rape. Lovecruft
28   denies that they committed defamation, and particularly denies that the tweets are
     Case No. 4:19-cv-01751-DMR                           SUPP. JOINT CASE MANAGEMENT
                                                  1       STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 3 of 13



1    defamatory and that Lovecruft acted with the requisite malice or negligence in posting the
2    tweets.
3           Lovecruft filed a special motion to strike (Anti-SLAPP) Todd’s Complaint. After full
4    briefing, a hearing, and supplemental briefing, the Court granted Lovecruft’s Anti-SLAPP
5    motion as to all four communications (“tweets”) put at issue by Todd’s complaint to the
6    extent they implicate sexual misconduct by Todd upon anyone other than Lovecruft. [D.E.
7    No. 53.] Therefore, the only remaining allegedly defamatory statements at issue are those
8    in Lovecruft’s fourth tweet to the extent they accuse Todd of sexual misconduct against
9    Lovecruft.
10          Principal Factual Issues in Dispute:
11          •     Whether the tweet at issue contains false assertions of fact;
12          •     Whether the tweet at issue is defamatory;
13          •     Whether the tweet at issue contains only non-defamatory statements of
14                opinion;
15          •     Whether Todd is a public figure or a limited-purpose public figure regarding the
16                tweet;
17          •     If the tweet is false, whether Lovecruft published the tweet with actual malice
18                (i.e., knowing that the tweet is false or in reckless disregard of its falsity) or
19                negligently and without exercising reasonable care;
20          •     Whether Todd has suffered any harm for which Lovecruft is responsible.
21

22   3. Legal Issues
23   A brief statement, without extended legal argument, of the disputed points of law,
24   including reference to specific statutes and decisions.
25          •     Whether defendant may yet bring a motion for summary judgment following the
26                adjudication of their anti-SLAPP motion;
27          •     Whether defendant’s statement(s) still at issue are yet protected by the First
28                Amendment;
     Case No. 4:19-cv-01751-DMR                              SUPP. JOINT CASE MANAGEMENT
                                                    2        STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 4 of 13



1           •   The above-referenced Principal Factual Issues in Dispute to the extent they
2               also involve disputed points of law or mixed questions of fact and law.
3

4    4. Motions
5    All prior and pending motions, their current status, and any anticipated motions.
6           On July 15, 2019, Lovecruft filed a Special Motion to Strike Plaintiff’s Complaint
7    (Anti-SLAPP Motion). [D.E. No. 20.] After full briefing, a hearing, and supplemental
8    briefing, the Court granted Lovecruft’s Anti-SLAPP motion as to all four tweets to the
9    extent they implicate sexual misconduct by Todd upon anyone other than Lovecruft. [D.E.
10   No. 53.] Therefore, the only remaining allegedly defamatory statements at issue are
11   Lovecruft’s statements in the fourth tweet to the extent they accuse Todd of sexual
12   misconduct against Lovecruft.
13          Lovecruft anticipates moving for their attorney’s fees and costs associated with
14   filing the Anti-SLAPP motion.
15          Both parties anticipate bringing discovery motions as needed, and only after
16   satisfying the meet-and-confer requirements, and motions in limine.
17          Lovecruft’s Further Separate Position:
18          Lovecruft also anticipates moving for summary judgment (or for leave to move for
19   summary judgment, if necessary). Lovecruft believes that they have not waived summary
20   judgment by bringing an anti-SLAPP motion, as argued in their supplemental brief (D.E.
21   No. 50 at pp. 9-10), and consistent with the Ninth Circuit’s ruling in United States ex rel.
22   Newsham v. Lockheed Missiles & Space Co., 190 F.3d 963, 972 (9th Cir. 1999) (anti-
23   SLAPP movant “remains free to bring…a Rule 56 motion for summary judgment” to the
24   extent they were unsuccessful).
25          Todd’s Further Separate Position:
26          In their supplemental briefing regarding Lovecruft’s Anti-SLAPP motion, Lovecruft
27   agreed to forego any subsequent summary judgment motion. [D.E. No. 50.]
28          Todd does not anticipate filing a motion for summary judgment.
     Case No. 4:19-cv-01751-DMR                           SUPP. JOINT CASE MANAGEMENT
                                                  3       STATEMENT & [PROP.] ORDER
          Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 5 of 13



1    5. Amendment of Pleadings
2    The extent to which parties, claims, or defenses are expected to be added or dismissed
3    and a proposed deadline for amending the pleadings.
4            In its ruling on Lovecruft’s Anti-SLAPP motion, the Court denied Todd leave to
5    amend his complaint. [D.E. No. 53.]
6            Lovecruft has not yet answered the complaint, and there is ambiguity as to the
7    deadline for Lovecruft’s answer to be filed. The parties agree that Lovecruft will answer
8    by March 27, 2020.
9

10   6. Evidence Preservation
11   A brief report certifying that the parties have reviewed the Guidelines Relating to the
12   Discovery of Electronically Stored Information, and confirming that the parties have met
13   and conferred pursuant to Fed. R. Civ. P. 26(f) regarding reasonable and proportionate
14   steps taken to preserve evidence relevant to the issues reasonably evident in this action.
15   See ESI Guidelines 2.01 and 2.02, and Checklist for ESI Meet and Confer.
16           Todd and his attorneys certify that they have reviewed the Guidelines Relating to
17   the Discovery of Electronically Stored Information and have met and conferred with each
18   other regarding same. Todd has confirmed that he has taken and will continue to take
19   reasonable and proportionate steps to preserve potentially relevant evidence. To reduce
20   the risk of inadvertent destruction of relevant evidence, Todd has provided all potentially
21   relevant evidence in his possession, custody, or control to his attorneys.
22           Lovecruft and their attorneys certify that they have reviewed the Guidelines
23   Relating to the Discovery of Electronically Stored Information and have met and conferred
24   with each other regarding same. Lovecruft has confirmed that they have taken and will
25   continue to take reasonable and proportionate steps to preserve potentially relevant
26   evidence.
27   //
28   //
     Case No. 4:19-cv-01751-DMR                          SUPP. JOINT CASE MANAGEMENT
                                                 4       STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 6 of 13



1    7. Disclosures
2    Whether there has been full and timely compliance with the initial disclosure requirements
3    of Fed. R. Civ. P. 26 and a description of the disclosures made.
4           The parties have agreed to serve initial disclosures under Fed. R. Civ. P. 26(a) by
5    April 3, 2020.
6

7    8. Discovery
8    Discovery taken to date, if any, the scope of anticipated discovery, any proposed
9    limitations or modifications of the discovery rules, a brief report on whether the parties
10   have considered entering into a stipulated e-discovery order, a proposed discovery plan
11   pursuant to Fed. R. Civ. P. 26(f), and any identified discovery disputes.
12          A.        Discovery Taken to Date
13          None at this time.
14          B.        Scope of Anticipated Discovery
15          Anticipated Dispute Regarding the Scope of Discovery:
16          Todd’s Position:
17          Todd seeks to conduct discovery about Lovecruft’s prior public statements
18   accusing third parties of rape and sexual misconduct, including through the service of
19   document subpoenas and the taking of depositions. Todd submits that such evidence is
20   relevant to Todd’s claim that Lovecruft’s Tweet is false and that Lovecruft acted with
21   malice in publishing the Tweet. In particular, Todd submits that if this evidence shows that
22   Lovecruft has engaged in a pattern of falsely accusing third parties of rape, such evidence
23   is relevant to Lovecruft’s malice in publishing the Tweet at issue and to the falsity of that
24   Tweet. Additionally, such evidence may be used to impeach Lovecruft to the extent they
25   testify that the Tweet is true.
26          Todd anticipates taking discovery on the following topics:
27          •    The factual bases for Lovecruft’s claims that Todd assaulted Lovecruft.
28          •    The factual bases for Lovecruft’s claims that Todd raped Jane Doe.
     Case No. 4:19-cv-01751-DMR                           SUPP. JOINT CASE MANAGEMENT
                                                  5       STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 7 of 13



1           •    The factual bases for Jane Doe’s claims that Todd raped her.
2           •    The relationship between Lovecruft and Bryce Wilcox.
3           •    The relationship between Lovecruft and Jane Doe.
4           •    Communications among Lovecruft, Bryce Wilcox, and Jane Doe.
5           •    Lovecruft’s involvement and relationship to Zcash.
6           •    Other instances in which Lovecruft accused others of rape and/or assault.
7           •    Lovecruft’s development and use of Signal and other messaging application
8                and/or platforms.
9           Lovecruft’s Position:
10          Lovecruft maintains that any effort by Todd to conduct discovery regarding any
11   incident or communication outside of Lovecruft’s statement(s) still at issue in their fourth
12   tweet is beyond the scope of Todd’s operative complaint and extant claim, would invade
13   Lovecruft’s rights to free expression, free association, and privacy; would similarly invade
14   third parties’ rights; would be more harmful and prejudicial than probative; would
15   constitute harassment; and would circumvent and subvert the principles undergirding
16   plaintiff’s anti-SLAPP motion and the Court’s Order substantially granting it.
17          Lovecruft anticipates taking discovery on the following topics:
18          Lovecruft presently anticipates seeking discovery regarding Todd's (1) behavior
19   and conduct toward Lovecruft and his statements and communications regarding their
20   encounters; (2) his participation in the public debate regarding sexual misconduct by
21   Jacob Appelbaum and/or others; (3) his claimed damages; and (4) other issues
22   illuminated by Todd's initial disclosures, once served, and the facts as they are further
23   developed.
24          C.      Proposed Limitations and Modification to Discovery Rules
25          Except as discussed above, none at this time.
26          D.      Electronic Discovery
27          The parties anticipate that electronically stored information (“ESI”) will comprise a
28   significant portion of the discovery in this action. However, the parties anticipate that the
     Case No. 4:19-cv-01751-DMR                           SUPP. JOINT CASE MANAGEMENT
                                                  6       STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 8 of 13



1    universe of relevant documents will be sufficiently limited so that it will not be necessary
2    to enter into an ESI stipulation at this time. As any ESI issues arise, the parties will further
3    discuss the procedures for searching for and producing such documents.
4           E.      The Parties’ Proposed Discovery Plan
5           As set forth below (section 17), the parties propose the following deadlines to
6    complete fact discovery and expert discovery:
7           •    Fact Discovery Cut-Off: August 31, 2020.
8           •    Expert Discovery Cut-Off: November 30, 2020.
9           F.      Any Identified Discovery Disputes
10          None at this time, but the parties expect that disputes will arise over the permissible
11   scope of discovery as outlined above.
12

13   9. Class Actions
14   If a class action, a proposal for how and when the class will be certified.
15          N/A.
16

17   10. Related Cases
18   Any related cases or proceedings pending before another judge of this court, or before
19   another court or administrative body.
20          N/A.
21

22   11. Relief
23   All relief sought through complaint or counterclaim, including the amount of any damages
24   sought and a description of the bases on which damages are calculated. In addition, any
25   party from whom damages are sought must describe the bases on which it contends
26   damages should be calculated if liability is established.
27          Todd seeks compensatory damages, exemplary damages, injunctive relief, costs,
28   and any other relief that the Court deems just.
     Case No. 4:19-cv-01751-DMR                             SUPP. JOINT CASE MANAGEMENT
                                                   7        STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 9 of 13



1           Lovecruft seeks dismissal, attorney’s fees, costs, and any other relief that the Court
2    deems just.
3

4    12. Settlement and ADR
5    Prospects for settlement, ADR efforts to date, and a specific ADR plan for the case,
6    including compliance with ADR L.R. 3-5 and a description of key discovery or motions
7    necessary to position the parties to negotiate a resolution.
8           The parties have agreed to participate in a settlement conference before a
9    magistrate judge pursuant to ADR Rule 7.
10          Todd’s Separate Position:
11          Todd believes that the settlement conference will be most useful after the parties
12   have conducted some discovery. Thus, Todd requests that the Court schedule the
13   settlement conference for midway through the discovery period, and preferably before
14   The Honorable Joseph C. Spero, Magistrate Judge, pursuant to ADR Local Rule 7-
15   2(2)(b).
16          Lovecruft’s Separate Position:
17          Lovecruft believes that the contours of the case are sufficiently clear to warrant
18   conducting a settlement conference now, and prior to the parties getting embroiled in the
19   anticipated discovery disputes.
20

21   13. Consent to Magistrate Judge For All Purposes
22   Whether all parties will consent to have a magistrate judge conduct all further
23   proceedings including trial and entry of judgment.    __X_ YES      ____ NO
24

25   14. Other References
26   Whether the case is suitable for reference to binding arbitration, a special master, or the
27   Judicial Panel on Multidistrict Litigation.
28          The parties do not believe this case is suitable for reference to binding arbitration,
     Case No. 4:19-cv-01751-DMR                           SUPP. JOINT CASE MANAGEMENT
                                                   8      STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 10 of 13



1    a special master, or the Judicial Panel on Multidistrict Litigation.
2

3    15. Narrowing of Issues
4    Issues that can be narrowed by agreement or by motion, suggestions to expedite the
5    presentation of evidence at trial (e.g., through summaries or stipulated facts), and any
6    request to bifurcate issues, claims, or defenses.
7           At this time, the parties are not aware of any issues that can be narrowed by
8    agreement or by motion and do not have suggestions to expedite the presentation of
9    evidence.
10

11   16. Expedited Trial Procedure
12   Whether this is the type of case that can be handled under the Expedited Trial Procedure
13   of General Order 64, Attachment A.         If all parties agree, they shall instead of this
14   Statement, file an executed Agreement for Expedited Trial and a Joint Expedited Case
15   Management Statement, in accordance with General Order No. 64, Attachments B, D.
16          The parties do not believe this is the type of case that can be handled under the
17   Expedited Trial Procedure.
18

19   17. Scheduling
20   Proposed dates for designation of experts, discovery cutoff, hearing of dispositive
21   motions, pretrial conference and trial.
22         The parties propose the following pretrial and trial dates:
          Deadline for Lovecruft to File        March 27, 2020
23
          Answer
24
          Deadline for exchange of Rule 26(a) April 3, 2020
25        Initial Disclosures

26        Non-Expert Discovery Cutoff              August 31, 2020
27        Designation of Experts                   September 30, 2020
28
     Case No. 4:19-cv-01751-DMR                            SUPP. JOINT CASE MANAGEMENT
                                                   9       STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 11 of 13


          Designation of Rebuttal Experts          October 30, 2020
1

2         Expert Discovery Cutoff                  November 30, 2020

3         Deadline to File Dispositive Motions     February 8, 2021
          (Lovecruft’s Proposal Only)
4
          Further Case Management                  TBD
5         Conference
6
          Trial                                    July 5, 2021
7

8
     18. Trial
9
     Whether the case will be tried to a jury or to the court and the expected length of the trial.
10
            This case will be tried to a jury for all issues properly addressed by a jury. At this
11
     time, the parties expect a trial would last between 3–5 days.
12

13
     19. Disclosure of Non-party Interested Entities or Persons
14
     Whether each party has filed the “Certification of Interested Entities or Persons” required
15
     by Civil Local Rule 3-15. In addition, each party must restate in the case management
16
     statement the contents of its certification by identifying any persons, firms, partnerships,
17
     corporations (including parent corporations) or other entities known by the party to have
18
     either: (i) a financial interest in the subject matter in controversy or in a party to the
19
     proceeding; or (ii) any other kind of interest that could be substantially affected by the
20
     outcome of the proceeding.
21
            The parties both filed respective Certifications of Interested Entities and certify that
22
     other than the parties, there is no such interest to report.
23

24
     20. Professional Conduct
25
     Whether all attorneys of record for the parties have reviewed the Guidelines for
26
     Professional Conduct for the Northern District of California.
27
            All counsel certify that they have reviewed the Guidelines for Professional Conduct
28
     Case No. 4:19-cv-01751-DMR                            SUPP. JOINT CASE MANAGEMENT
                                                  10       STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 12 of 13



1    for the Northern District of California.
2

3    21. Other
4    Such other matters as may facilitate the just, speedy and inexpensive disposition of this
5    matter.
6           The parties are not aware of any other matters that may facilitate the just, speedy,
7    and inexpensive disposition of this matter at this time.
8

9    Respectfully Submitted,
10   DATED: February 26, 2020                      KRONENBERGER ROSENFELD, LLP
11
                                                   By:    s/ Jeffrey M. Rosenfeld
12
                                                              Jeffrey M. Rosenfeld
13
                                                   Attorneys for Plaintiff
14

15   DATED: February 26, 2020
16                                                 By: s/ Ben Rosenfeld
                                                                Ben Rosenfeld
17
                                                   Attorneys for Defendant
18

19

20
                          ATTESTATION OF CONCURRENCE IN FILING
21
            Pursuant to Local Rule 5-1(i)(3), the filer hereby attests that concurrence in the
22
     filing of this document has been obtained from each of the other signatories, which shall
23
     serve in lieu of their signatures on the document.
24

25                                                              s/ Jeffrey M. Rosenfeld
                                                                     Jeffrey M. Rosenfeld
26

27

28
     Case No. 4:19-cv-01751-DMR                           SUPP. JOINT CASE MANAGEMENT
                                                 11       STATEMENT & [PROP.] ORDER
       Case 4:19-cv-01751-DMR Document 57 Filed 02/26/20 Page 13 of 13


                          CASE MANAGEMENT [PROPOSED] ORDER
1
            The above SUBSEQUENT JOINT CASE MANAGEMENT STATEMENT &
2
     PROPOSED ORDER is approved as the Case Management Order for this case and all
3
     parties shall comply with its provisions.
4
            IT IS FURTHER ORDERED that the Court adopts the following schedule:
5

6
          Deadline for Lovecruft to File         March 27, 2020
7         Answer

8         Deadline for exchange of Rule 26(a) April 3, 2020
          Initial Disclosures
9
          Non-Expert Discovery Cutoff            August 31, 2020
10
          Designation of Experts                 September 30, 2020
11

12        Designation of Rebuttal Experts        October 30, 2020

13        Expert Discovery Cutoff                November 30, 2020

14        Deadline to File Dispositive Motions   February 8, 2021
          (Lovecruft’s Proposal Only)
15
          Further Case Management                TBD
16
          Conference
17
          Trial                                  July 5, 2021
18

19

20

21   IT IS SO ORDERED.

22   Dated: ____________

23                                               UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28
     Case No. 4:19-cv-01751-DMR                         SUPP. JOINT CASE MANAGEMENT
                                                 12     STATEMENT & [PROP.] ORDER
